Citation Nr: 0916033	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a psychiatric disability to include 
posttraumatic stress disorder (PTSD), schizophrenia, and 
psychosis not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California in which service connection for 
PTSD was denied.

The medical evidence shows the Veteran has been diagnosed 
with several psychiatric disorders, to include PTSD, 
schizophrenia, and psychosis NOS.  Hence, the issue has been 
recharacterized as reflected on the front page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records show the Veteran has been diagnosed with 
anxiety disorder, PTSD, schizophrenia, and psychosis NOS as 
early as 2000.  In an entry dated in 2005 the Veteran 
reported sustaining a head injury in a fall during active 
service.

Lay statements submitted by the Veteran's mother and sister 
attest to their observations that his behavior changed after 
he returned from active service and has been different from 
then to the present.  He seemed to be scared and nervous all 
of the time and acted depressed.  His sister stated that he 
would lock himself in the bathroom or the garage for hours.  
His mother stated he could not concentrate and had trouble 
sleeping.  She also stated that he could get angry and 
aggressive more easily.  Both witnesses stated that the 
Veteran confided in them the stressful experiences he had 
during his active service.

Among the events the Veteran stated were stressful to him was 
the death of a fellow soldier which he and another private 
witnessed during advanced infantry training, a fall from a 
rope in training, and long hours standing guard duty over 
nuclear weapons in Germany.  

Service medical records show that the Veteran was seen on two 
occasions with complaints of nerves and stress.  Service 
personnel records show that his military occupational 
specialty was as an infantryman, or 11B10, but that he also 
served as a radio telephone operator, and as a security 
guard.  He served in Germany from November 1974 to June 1976 
and, while there, was stationed with the Service Battery, 1st 
Battalion, 41st Field Artillery.  He was recognized for 
meritorious performance as tower guard.  These records 
describe service consistent with the Veteran's report.

Given the foregoing, further development is necessary.  
Additional attempts must be made to verify the Veteran's 
stressors, and he must be accorded VA examination to 
determine the nature, extent, and etiology of his psychiatric 
disability.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate VCAA notice to the 
Veteran pertaining to his claim for a 
psychiatric disorder, to include PTSD, 
schizophrenia, and psychosis NOS.

In particular, explain that the Veteran 
may offer as evidence of his averred PTSD 
stressors the statements of members who 
served with him or of individuals, 
including family members, friends, and 
service members to whom he may have 
confided the circumstances of his 
stressors while on active service or 
immediately following his discharge from 
active service.

2.  Ask the Veteran to identify VA and 
non-VA health care providers who may have 
treated him for his psychiatric symptoms 
from his discharge from active service to 
the present.

Obtain all VA and non-VA records that are 
not already of record.

3.  Obtain the Veteran's entire service 
personnel file, to include copies of any 
and all orders, administrative actions, 
evaluation reports, and citations.

Request assistance from the service 
department as required. Make all attempts 
to reconstruct missing or lost records, 
in keeping with provisions used to 
reconstruct records in "fire-related" 
missing records. 

4. Conduct all necessary research to 
verify the Veteran's stressors, including 
obtaining unit histories and mishap 
reports, OR/LLs, and morning reports from 
the service department for the Veteran's 
assigned unit and/or its parent unit, 
including:

*	the Veteran's fall during 
training either with Company B 6th 
Battalion 3rd Brigade, Fort Ord, 
California from July to August 
1974 or Company E, 2nd Battalion, 
3rd Brigade, USATCI, Fort Polk, 
Louisiana; and

*	the death of a fellow soldier 
during advanced infantry training 
at Fort Polk, Louisiana from 
August to October 1974, when 
service personnel records show 
the Veteran was assigned to 
training with Company E, 2nd 
Battalion, 3rd Brigade, USATCI.

Request assistance from the service 
department as necessary. 

5.  For items #2-4 above, take all 
follow-up actions indicated, document 
negative responses, and inform the 
Veteran so that he may attempt to obtain 
missing documents on his own.

6. Schedule the Veteran for medical 
examination(s) by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his claimed 
psychiatric disorder(s) to include PTSD, 
schizophrenia, and psychosis NOS. All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner(s) in conjunction with the 
examination(s).

The examiner(s) are to provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed psychiatric 
pathology to include PTSD, schizophrenia, 
and psychosis NOS is in any way the 
result of his active service or, in the 
alternative, had its onset during his 
active service.

Further regarding the PTSD claim, if that 
disability is found to be at least as 
likely as not related to active service, 
the examiner must specify the verified 
stressor upon which such causal 
relationship is based.

A complete rationale for all opinions 
expressed must be provided.

7. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a psychiatric disorder to include 
PTSD, schizophrenia, and psychosis NOS 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remands adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

